DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN
OFICINA DE PROGRAMAS DE EDUCACIÓN ESPECIAL

22 de junio de 2020
La Oficina de Programas de Educación Especial (Office of Special Education Programs,
OSEP), que pertenece a la Oficina de Educación Especial y Servicios de Rehabilitación
del Departamento de Educación de EE.UU. (Departamento), emite este documento
de Preguntas y Respuestas (Questions and Answers, Q & A) en respuesta a consultas
relacionadas con la implementación de los procedimientos de resolución de disputas
de la Parte C de la Ley de Educación para Personas con Discapacidades (Individuals
with Disabilities Education Act, IDEA) en el entorno actual de la COVID-19.
Este documento de Preguntas y Respuestas no impone ningún requisito adicional más
allá de los incluidos en las leyes y regulaciones aplicables. No crea ni confiere ningún
derecho a ninguna persona. Las respuestas presentadas en este documento
constituyen, en general, una guía informal que representa la interpretación del
Departamento de los requisitos legales o reglamentarios aplicables en el contexto de
los hechos específicos presentados aquí y no son legalmente vinculantes ni establecen
una política o regla que pudiera aplicarse en todas las circunstancias.
Para revisar otros documentos de preguntas y respuestas ofrecidos por la OSEP en
relación con la COVID-19, visite https://sites.ed.gov/idea/topic-areas/#COVID-19.
Puede encontrar información adicional específica sobre la pandemia de COVID-19 en
el sitio web https://www.ed.gov/coronavirus.

PROCEDIMIENTOS DE RESOLUCIÓN DE DISPUTAS DE LA PARTE C DE LA LEY IDEA
P1.

¿De qué manera los padres, las agencias principales estatales (LA estatales) y
los proveedores de servicios de intervención temprana (EIS) pueden resolver los
desacuerdos con respecto a los asuntos de intervención temprana de la Parte C
de la Ley IDEA provocados por las condiciones relacionadas con la respuesta
de salud pública a la pandemia?

La OSEP alienta a los padres, las agencias principales estatales y los proveedores de
servicios de intervención temprana (early intervention services, EIS) a trabajar en
colaboración, por el bien de los bebés y los niños pequeños con discapacidades, a fin
de resolver los desacuerdos que puedan presentarse al trabajar para proporcionar
experiencias positivas de intervención temprana. En su documento Questions and
Answers on Providing Services to Children with Disabilities During the Coronavirus
Disease 2019 Outbreak (Preguntas y respuestas sobre la prestación de servicios a niños
con discapacidades durante el brote de coronavirus 2019) de marzo de 2020, el
Departamento abordó la prestación de servicios de intervención temprana durante la
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
Tenemos como misión promover el alto rendimiento académico y la preparación de los estudiantes para la competitividad global
al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

pandemia. Reconocemos que, durante esta emergencia nacional, es posible que los
proveedores de EIS y las agencias principales estatales no puedan brindar todos los
servicios de la misma manera en que normalmente se brindan, y alentamos a los
padres, proveedores de servicios y administradores a colaborar de manera creativa
para continuar satisfaciendo las necesidades de bebés y niños pequeños con
discapacidades y sus familias. La comunicación oportuna entre los padres, el personal
de las agencias principales estatales y los proveedores de EIS a menudo puede ayudar
a resolver los desacuerdos que puedan surgir con respecto a los servicios de
intervención temprana prestados durante la pandemia. Sin embargo, cuando esos
esfuerzos informales resultan infructuosos, están disponibles los tres mecanismos de
resolución de disputas de la Ley IDEA: procedimientos de mediación, queja ante el
estado y queja de debido proceso.
P2.

¿Se permite a las agencias principales estatales extender el límite de tiempo de
60 días para resolver quejas ante el estado1 debido a circunstancias
relacionadas con la pandemia?

Sí, pero solo considerando caso por caso. Conforme al Título 34 § 303.433(a) del CFR,
los procedimientos mínimos de queja ante el Estado en virtud de la Parte C de la Ley
IDEA deben incluir un plazo de 60 días para la resolución de la queja. Las regulaciones
especifican dos razones permitidas para extender el límite de tiempo de 60 días: (1) si
existen circunstancias excepcionales con respecto a una queja en particular; o (2) si el
padre (o individuo u organización, si la mediación está disponible para individuos u
organizaciones según los procedimientos estatales) y la agencia principal estatal, la
agencia pública o el proveedor de EIS acuerdan extender el tiempo para participar
en la mediación de conformidad con el Título 34 § 303.433(b)(1) del CFR.
Con respecto a la excepción de "circunstancias excepcionales" para el plazo de 60
días, los Estados deberán determinar caso por caso si es apropiado extender el plazo
de 60 días para una queja en particular debido a circunstancias excepcionales
relacionadas con la pandemia o con restricciones de salud y seguridad relacionadas.
Las agencias principales estatales no pueden determinar categóricamente que no se
encargarán de resoluciones de quejas durante la pandemia basándose únicamente
en su suposición de que la COVID-19 es una circunstancia excepcional que justificaría
una extensión del plazo de resolución de quejas de 60 días para todas las quejas.
Las agencias principales estatales pueden extender el límite de tiempo de 60 días
debido a circunstancias excepcionales, como un cierre de todos los organismos
gubernamentales, si necesitan información adicional en virtud del Título 34 §
303.433(a)(2) del CFR y las partes relevantes no están disponibles debido a una
hospitalización, o un padre denunciante no está disponible debido a una enfermedad
1 Los requisitos para las quejas ante el estado se encuentran en el Título 34 §§ 303.432 a 303.434 del Código

de Regulaciones Federales (Code of Federal Regulations, CFR).

2

u otra razón documentada y no puede proporcionar la información adicional según el
Título 34 § 303.433(a)(2) del CFR. Consulte 76 Fed. Reg. 61410, 60215 (28 de septiembre
de 2011). Si bien el Departamento concluyó anteriormente que la falta de
disponibilidad del personal de una agencia principal estatal generalmente no es una
circunstancia excepcional que justifique una extensión del plazo de resolución de
quejas de 60 días, las condiciones relacionadas con la pandemia podrían considerarse
una circunstancia excepcional con respecto a una queja en particular si, por ejemplo,
una gran cantidad de personal de una agencia principal estatal no está disponible o
está ausente durante un período prolongado como resultado de la pandemia, o si la
agencia principal estatal no puede acceder a información específica de los
proveedores de EIS o los registros de intervención temprana del niño necesarios para
resolver la queja por condiciones relacionadas con la pandemia.
P3.

¿Cómo pueden los padres, la agencia principal estatal y los proveedores de EIS
usar los procedimientos de mediación de la Ley IDEA2 para resolver disputas
cuando las agencias y otras instalaciones públicas están cerradas o tienen
restricciones que impiden las reuniones presenciales?

La Ley IDEA no menciona un marco de tiempo específico en el que debe ocurrir la
mediación siempre que no se use para negar o retrasar el derecho de los padres a
una audiencia de debido proceso o para negar cualquier otro derecho otorgado por
la Parte C. Debido a que la mediación es voluntaria, las partes tienen la flexibilidad
para identificar un momento de mutuo acuerdo para reunirse. Título 34 § 303.431(b)(1)
del CFR.
Cuando las circunstancias relacionadas con la pandemia impidan que los padres, el
representante de la agencia principal estatal o el proveedor de EIS asistan a la
mediación en persona, la Ley IDEA no dice nada que impida que las partes acuerden
llevar a cabo la mediación a través de medios alternativos, como videoconferencias o
conferencias telefónicas, si los procedimientos del Estado no prohíben que la
mediación ocurra de esta manera.
Audiencias de debido proceso3: Cuando la agencia principal ha adoptado los
procedimientos de debido proceso de la Parte C
P4.

¿Pueden las audiencias de debido proceso llevarse a cabo virtualmente
cuando las agencias y otras instalaciones públicas están cerradas o tienen
restricciones que impiden las reuniones presenciales?

Sí. Una agencia principal estatal podría permitir que las audiencias de debido proceso
se lleven a cabo a través de videoconferencias o conferencias telefónicas, si un
2
3

Los requisitos para la mediación se encuentran en el Título 34 § 303.431 del CFR.
Los requisitos para los Estados que optan por adoptar los procedimientos de audiencias de debido
proceso de la Parte C se encuentran en el Título 34 §§ 303.435 a 303.438 del CFR.

3

funcionario de audiencias concluye que dichos procedimientos son consistentes con la
práctica legal en el Estado. Una audiencia realizada virtualmente debe garantizar el
derecho de los padres a una audiencia de debido proceso imparcial de acuerdo con
todos los requisitos del Título 34 §§ 303.435 a 300.437 del CFR.
P5.

¿Tienen los funcionarios de audiencias la autoridad para extender el plazo de 30
días para emitir decisiones sobre quejas de debido proceso durante la
pandemia?

Sí. La Ley IDEA permite que un funcionario de audiencias conceda extensiones
específicas al plazo de 30 días a pedido de cualquiera de las partes de la audiencia.
Título 34 § 303.437(c) del CFR. La Ley IDEA no exige que ambas partes estén de
acuerdo con la solicitud de extensión, pero el funcionario de audiencias debe
documentar la duración de la extensión y el motivo por el que se proporcionó.
Proceso de resolución4 y audiencias de debido proceso5: Cuando la agencia principal
ha adoptado los procedimientos de debido proceso de la Parte B
P6.

¿Pueden los padres y el proveedor de EIS acordar extender los plazos aplicables
al proceso de resolución dados los desafíos asociados con las operaciones de
la agencia y otras instalaciones públicas durante la pandemia de COVID-19?

Sí. La Ley IDEA no dice nada que impida que los padres y el proveedor de EIS
acuerden mutuamente extender el plazo de 15 días para que el proveedor de EIS o la
agencia principal estatal convoquen una reunión de resolución y el plazo del período
de resolución de 30 días cuando los padres presentan una queja de debido proceso. Si
las partes no pueden reunirse en persona o por medios virtuales (analizado en la
pregunta 7), podrían acordar mutuamente extender el plazo de 15 días para la
reunión de resolución y el período de resolución de 30 días hasta que se pueda realizar
una reunión presencial.
P7.

¿Pueden los padres y el proveedor de EIS acordar realizar una reunión de
resolución virtualmente, en lugar de hacerlo de manera presencial?

Sí. Cuando las circunstancias relacionadas con la pandemia impidan que los padres o
el proveedor del EIS asistan a la reunión de resolución en persona, sería apropiado que
la agencia principal estatal ofreciera el uso de medios alternativos, como
videoconferencias o conferencias telefónicas, con su uso sujeto al acuerdo de los
padres.

Los requisitos para el proceso de resolución aplicables a los Estados que optan por adoptar los
procedimientos de audiencias de debido proceso de la Parte B se encuentran en el Título 34 § 303.442
del CFR.
5 Los requisitos para los Estados que optan por adoptar los procedimientos de audiencias de debido
proceso de la Parte B se encuentran en el Título 34 §§ 303.443 a 303.448 del CFR
4

4

P8.

¿Pueden las audiencias de debido proceso llevarse a cabo virtualmente
cuando las agencias y otras instalaciones públicas están cerradas o tienen
restricciones que impiden las reuniones presenciales?

Sí. Los Estados podrían permitir que las audiencias sobre quejas de debido proceso se
lleven a cabo a través de videoconferencias o conferencias telefónicas, si un
funcionario de audiencias concluye que dichos procedimientos se adhieren a la
práctica legal en el Estado. Título 34 § 303.443(c)(1)(iii) del CFR. Una audiencia
realizada virtualmente debe garantizar el derecho de los padres a una audiencia de
debido proceso imparcial de acuerdo con todos los requisitos que constan en el Título
34 §§ 303.443 a 303.448 del CFR.
P9.

¿Tienen los funcionarios de audiencias, o cuando corresponda, los funcionarios
de revisión, la autoridad para extender los plazos correspondientes para emitir
decisiones sobre quejas de debido proceso durante la pandemia?

Sí. La Ley IDEA permite que un funcionario de audiencias o un funcionario de revisión
conceda extensiones específicas a los plazos a solicitud de cualquiera de las partes de
la audiencia o revisión. Título 34 § 303.447(c) del CFR; consulte el Título 34 § 303.447(a)(b) del CFR para conocer los plazos aplicables. La Ley IDEA no exige que ambas partes
estén de acuerdo con la solicitud de extensión, pero el funcionario de audiencias o el
funcionario de revisión deben documentar la duración de la extensión y el motivo por
el que se proporcionó.

#

#

5

#

